Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021, has been entered.
 
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3-5 and 8-9 under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Pub. No. 20120121730, published on 05/17/2012, cited in the previous Office action) in view of: i) Vormann (Molecular Aspects of Medicine, 2003, 24, 27-37, cited in the previous Office action); ii) Mazed (U.S. Pub. No. 20100021533, published on 01/28/2010, cited in the previous Office action) and iii) Singh2015 (U.S. Pub. No. 20150313892, published on 11/05/2015, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to limit the scope of the claim to a composition comprising about 200 mg magnesium; about 30 mg isoquercetin; about 100 mg resveratrol; about 60 mg curcumin; about 100 mg epigallocatechin  (EGCG), and cancellation of claim 8.


Claim Rejoinder
Withdrawn claims 10, 12-14 and 17-19, have been rejoined with claims 1, 3-5 and 9, because all the claims directed to the non-elected method of using a composition of claim 1, have been found to be free of art. 
The restriction requirement as set forth in the Office action mailed on 04/19/2018, has been reconsidered in view of the allowability of claims directed to: i) a composition of claim 1 (claims 1 and 9); and ii) a method of using a composition of claim 1 (claims 10, 12-14 and 17-19), pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A composition of claim 1 and a method of using a composition of claim 1, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Singh (U.S. Pub. No. 20120121730, published on 05/17/2012, cited in the previous Office action), teaches pharmaceutical and nutraceutical compositions comprising, for example, 50 mg of magnesium sulfate, 22.4 mg of quercetin, 20 mg of resveratrol and 10 mg of hesperidin (see ¶s 0099-0102, 0114-0116, Examples 1-2 and reference claims 1-20), that can further comprise one or more active ingredients, such as EGCG in an amount about 20-200 mg (see ¶ 0103). However, Singh 
Conclusions
Claims 1, 3-5, 9-10, 12-14 and 17-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629